EXCHANGE AGREEMENT
BY AND AMONG
BELAIR REAL ESTATE CORPORATION
BELCREST REALTY CORPORATION
BELMAR REALTY CORPORATION
BELPORT REALTY CORPORATION
BELROSE REALTY CORPORATION
BELVEDERE EQUITY REAL ESTATE CORPORATION
BELSHIRE REALTY CORPORATION
BELTERRA REALTY CORPORATION
MHC OPERATING LIMITED PARTNERSHIP
AND
EQUITY LIFESTYLE PROPERTIES, INC.
Dated as of March 1, 2011

 



--------------------------------------------------------------------------------



 



EXCHANGE AGREEMENT
          THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as
of March 1, 2011 by and among Belair Real Estate Corporation, a Delaware
corporation (“Belair”), Belcrest Realty Corporation, a Delaware corporation
(“Belcrest”), Belmar Realty Corporation, a Delaware corporation (“Belmar”),
Belport Realty Corporation, a Delaware corporation (“Belport”), Belrose Realty
Corporation, a Delaware corporation (“Belrose”), Belvedere Equity Real Estate
Corporation, a Delaware corporation (“Belvedere”), Belshire Realty Corporation,
a Delaware corporation (“Belshire”), and Belterra Realty Corporation, a Delaware
corporation (“Belterra” and, together with Belair, Belcrest, Belmar, Belport,
Belrose, Belvedere and Belshire, the “Funds”), MHC Operating Limited
Partnership, an Illinois limited partnership (the “Operating Partnership”), and
Equity LifeStyle Properties, Inc., a Maryland corporation (the “Company”).
          WHEREAS, the Funds currently own an aggregate of 6,000,000 limited
partnership units of 8.0625% Series D Cumulative Redeemable Limited Partnership
Units of the Operating Partnership (the “Series D Units”) and an aggregate of
2,000,000 limited partnership units of 7.95% Series F Cumulative Redeemable
Perpetual Limited Partnership Units of the Operating Partnership (the “Series F
Units” and together with the Series D Units, the “Preferred Units”) in the
amounts per Fund set forth on Schedule I hereto; and
          WHEREAS, the Funds wish to exchange (the “Exchange”) the Preferred
Units for an aggregate of 8,000,000 shares of the Company’s 8.034% Series A
Cumulative Redeemable Perpetual Preferred Stock, $25.00 liquidation amount per
share (the “Series A Preferred Stock”), the terms of which are described in the
preliminary prospectus supplement of the Company, dated as of February 28, 2011
(the “Preliminary Prospectus”), as filed by the Company with the Securities and
Commission on February 28, 2011 pursuant to Rule 424 under the Securities Act of
1933 (the “Securities Act”); and
          WHEREAS, the Company, the Operating Partnership and the Funds propose
to enter into an underwriting agreement substantially in the form attached
hereto as Exhibit A (the “Underwriting Agreement”) with Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Morgan Stanley & Co. Incorporated and Wells Fargo
Securities, LLC, as representatives of the several underwriters to be named
therein (the “Underwriters”), pursuant to which, upon the closing of the
transaction contemplated thereby (the “Offering”), the Funds will sell to the
Underwriters such number of shares of Series A Preferred Stock as described
therein.
          NOW, THEREFORE, in consideration of the foregoing, of the mutual
promises herein set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
EXCHANGE
          Section 1.1 Exchange of Preferred Units. Under the terms and subject
to the conditions hereof and in reliance upon the representations, warranties
and agreements contained herein, at the Closing (as defined herein), the Funds
shall exchange the Preferred Units in amounts set forth on Schedule I hereto for
the Series A Preferred Stock (the “Exchange Shares”), in the amounts per Fund
set forth on Schedule I hereto, as appropriately adjusted for any stock split,
combination, reorganization, recapitalization, reclassification, stock dividend,
stock distribution or similar event declared or effected prior to the Closing
(as defined herein).
          Section 1.2 Closing. The closing (the “Closing”) of the exchange of
the Preferred Units for the Exchange Shares shall be held at the offices of
Clifford Chance US LLP, 31 West 52nd Street, New York, New York 10019, subject
to the satisfaction or waiver of the conditions set forth in Articles V and VI
herein, on the date of, and contemporaneously with, the consummation of the
Offering, or at such other time, date or place as the Funds and the Company may
agree in writing. The date on which the Closing occurs is hereinafter referred
to as the “Closing Date.”
          Section 1.3 Deliveries.
               (a) At the Closing, the Funds shall deliver or cause to be
delivered to the Company the following (collectively, the “Funds Closing
Deliveries”):
               (i) certificates representing the Preferred Units;
               (ii) one or more duly executed stock powers evidencing the
transfer of the Preferred Units from the Funds to the Company in such form
satisfactory to the Company as shall be effective to vest in the Company good
and valid title to the Preferred Units, free and clear of any Lien (as defined
herein); and
               (iii) with respect to each registered holder of Preferred Units
exchanged pursuant to this Agreement, a certificate executed by such registered
holder substantially in the form attached hereto as Exhibit B stating that such
registered holder is not a “foreign person” within the meaning of Section 1445
of the Internal Revenue Code of 1986, as amended (the “Code”), which certificate
shall set forth all information required by, and otherwise be executed in
accordance with, Treasury Regulation Section 1.1445-2(b)(2).
               (b) At the Closing, the Company shall deliver to each of the
Funds certificates registered or evidence of book-entry credits in each of the
Funds’ names or the names of designated nominees representing the number of
Exchange Shares to which each Fund is entitled as set forth on Schedule I hereto
(the “Company Closing Deliveries”).

2



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE FUNDS
          The Funds severally and not jointly represent and warrant to the
Company and the Operating Partnership as follows:
          Section 2.1 Title to Preferred Units. The Funds are the record owners
of and own the Preferred Units free and clear of any and all options, calls,
contracts, commitments, mortgages, pledges, security interests, encumbrances,
liens, taxes, claims or charges of any kind or rights of others of whatever
nature (collectively, a “Lien”).
          Section 2.2 Authority Relative to this Agreement. Each of the Funds
has the requisite power and authority to execute and deliver this Agreement, and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement by the Funds, and the consummation by the Funds of the
transactions contemplated hereby has been duly authorized, and no other
proceedings on the part of the Funds are necessary to authorize this Agreement
or for the Funds to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by each of the Funds
and, assuming the due authorization, execution and delivery thereof by the
Company and the Operating Partnership, constitutes the valid and binding
obligation of each of the Funds, enforceable against it in accordance with its
terms, except as may be limited by bankruptcy, insolvency or other equitable
remedies.
          Section 2.3 Governmental Approvals. No consent, approval, waiver,
authorization or order of, or registration, qualification or filing with, any
court, regulatory authority, governmental body or any other third party is
required to be obtained or made by the Funds for the execution, delivery or
performance by the Funds of this Agreement or the consummation by the Funds of
the transactions contemplated hereby.
          Section 2.4 Receipt of Information. Each of the Funds has received all
of the information that it considers necessary or appropriate to decide whether
to acquire the Exchange Shares in exchange for the Preferred Units. Each of the
Funds has had an opportunity to ask questions and receive answers from the
Company and the Operating Partnership regarding the terms and conditions of the
offering of the Exchange Shares and the business and financial condition of the
Company and the Operating Partnership, and to obtain additional information
necessary to verify the accuracy of any information furnished to it or to which
it had access. None of the Funds has received, and none is relying on, any
representations or warranties from the Company or the Operating Partnership,
other than as provided herein.
          Section 2.5 Restricted Securities. The Funds understand that the
Exchange Shares may not be sold, transferred or otherwise disposed of without
registration under the Securities Act or an exemption therefrom and that in the
absence of an effective registration statement covering the Exchange Shares or
an available exemption from registration under the Securities Act, the Exchange
Shares must be held indefinitely.

3



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE
OPERATING PARTNERSHIP
     Each of the Company and Operating Partnership represent and warrant to the
Funds as follows:
          Section 3.1 Exchange Shares. The Exchange Shares have been duly and
validly authorized, and, when issued upon the terms hereof, (i) will be fully
paid, nonassessable and free of statutory preemptive rights and contractual
stockholder preemptive rights, with no personal liability attaching to the
ownership thereof, and (ii) will be registered in the name of each Fund in the
amount set forth on Schedule I hereto on the books of the Company.
          Section 3.2 Authority Relative to this Agreement. Each of the Company
and the Operating Partnership has the requisite corporate or partnership power
and authority to execute and deliver this Agreement and the requisite corporate
or partnership power and authority to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation by the
Company and the Operating Partnership of the transactions contemplated hereby
has been duly authorized by the Company’s board of directors and the general
partner of the Operating Partnership, and no other corporate, stockholder or
partnership proceedings on the part of the Company or the Operating Partnership
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Company and the Operating Partnership and, assuming the due
authorization, execution and delivery hereof by the Funds, constitutes the valid
and binding obligation of the Company and the Operating Partnership, enforceable
against the Company and the Operating Partnership in accordance with its terms,
except as may be limited by bankruptcy, insolvency or other equitable remedies.
          Section 3.3 Governmental Approvals. No material consent, approval,
authorization or order of, or registration, qualification or filing with, any
court, regulatory authority, governmental body or any other third party is
required to be obtained or made by the Company or the Operating Partnership for
the execution, delivery or performance by the Company or the Operating
Partnership of this Agreement or the consummation by the Company or the
Operating Partnership of the transactions contemplated hereby.
          Section 3.4 Underwriting Agreement. The Funds are hereby expressly
permitted to rely, for purposes of this Agreement, on the representations and
warranties of the Company and the Operating Partnership set forth in Section
1(a) of the Underwriting Agreement and on the covenants of the Company set forth
in Section 5 of the Underwriting Agreement as if such representations,
warranties and covenants of the Company were made to each of the Funds in this
Agreement.

4



--------------------------------------------------------------------------------



 



ARTICLE IV
ADDITIONAL AGREEMENTS
          Section 4.1 Commercially Reasonable Efforts. The parties shall each
cooperate with each other and use (and shall cause their respective subsidiaries
to use) their respective commercially reasonable efforts to promptly take or
cause to be taken all necessary actions, and do or cause to be done all things,
necessary, proper or advisable under this Agreement and applicable laws to
consummate and make effective all the transactions contemplated by this
Agreement as soon as practicable.
          Section 4.2 Distributions and Dividends. On March 31, 2011, holders of
Preferred Units immediately prior to the Closing Date shall be entitled to
receive any distributions accruing on such units to but not including the
Closing Date, at which point no further distributions will accrue on the
Preferred Units. Holders of Series A Preferred Stock at the Closing Date shall
be entitled to receive any dividends accruing on such stock from and including
the Closing Date on the payment date provided for in the articles supplementary
governing said Series A Preferred Stock.
          Section 4.3 Allocation of Costs and Expenses. The Funds shall pay for
all fees, costs and expenses incurred by them in connection with the Exchange
and the Offering, and the Company and the Operating Partnership shall pay for
all fees, costs and expenses incurred by them in connection with the Exchange
and the Offering; provided, that the Funds shall pay (or to the extent incurred
and paid for by the Company or the Operating Partnership, will reimburse the
Company or the Operating Partnership for any and all amounts so paid upon
receipt of an invoice or similar documentation) for all fees, costs and expenses
specified in items (i) through (ix) of Section 5(o) of the Underwriting
Agreement.
          Section 4.4 No Re-opening of Series A Preferred Stock. The Company
agrees that it shall not authorize or issue additional shares of Series A
Preferred Stock for so long as any of the Funds owns any Preferred Units or
shares of Series A Preferred Stock, other than any issuances of Series A
Preferred Stock to the Funds upon exchange of Preferred Units.
ARTICLE V
COMPANY CLOSING CONDITIONS
          The obligation of the Company to acquire the Preferred Units from the
Funds and to issue the Exchange Shares to the Funds at the Closing is subject to
the fulfillment to the Company’s satisfaction on or prior to the Closing Date of
each of the following conditions:
          Section 5.1 Representations and Warranties. Each representation and
warranty made by the Funds in Article II above shall be true and correct on and
as of the Closing Date as though made as of the Closing Date.

5



--------------------------------------------------------------------------------



 



          Section 5.2 Performance. All covenants, agreements and conditions
contained in this Agreement to be performed or complied with by the Funds on or
prior to the Closing Date shall have been performed or complied with by the
Funds in all respects.
          Section 5.3 Certificates and Documents. The Funds shall have delivered
to the Company, at or prior to the Closing Date, the Funds Closing Deliveries.
          Section 5.4 Registration Rights Amendment. The Funds shall have
executed and delivered to the Company the Omnibus Amendment, substantially in
the form attached hereto as Exhibit C (the “Registration Rights Amendment”), to
those certain Registration Rights Agreements, dated as of June 30, 2005, by and
among the Company, Belcrest, Belshire and Belterra in connection with the
offering and sale of the Series F Units, and dated as of March 24, 2005, by and
among the Company, Belcrest, Belair, Belmar, Bel Alliance Properties LLC, a
Delaware corporation, Belrose and Belport in connection with the offering and
sale of the Series D Units.
ARTICLE VI
FUNDS CLOSING CONDITIONS
          The obligation of the Funds to acquire the Exchange Shares from the
Company and to transfer the Preferred Units to the Company at the Closing is
subject to the fulfillment to the Funds’ satisfaction on or prior to the Closing
Date of each of the following conditions:
          Section 6.1 Representations and Warranties. Each representation and
warranty made by the Company and the Operating Partnership in Article III above
shall be true and correct in all material respects on and as of the Closing Date
as though made as of the Closing Date.
          Section 6.2 Performance. All covenants, agreements and conditions
contained in this Agreement to be performed or complied with by the Company or
the Operating Partnership on or prior to the Closing Date shall have been
performed or complied with by the Company in or the Operating Partnership all
respects.
          Section 6.3 Certificates and Documents. The Company shall have
delivered to the Funds, at or prior to the Closing Date, the Company Closing
Deliveries.
          Section 6.4 Registration Rights Amendment. The Company shall have
executed the Registration Rights Amendment.

6



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
          Section 7.1 Termination. This Agreement may be terminated prior to the
Closing at the election of the Funds by written notice to the Company on or
after the date upon which the Offering is terminated prior to consummation;
provided, that Section 4.3 and this Article VII shall survive any such
termination.
          Section 7.2 Savings Clause. No provision of this Agreement shall be
construed to require any party or its affiliates to take any action that would
violate any applicable law (whether statutory or common), rule or regulation.
          Section 7.3 Amendment and Waiver. Except as otherwise provided herein,
this Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto. The failure of any party to enforce any of
the provisions of this Agreement shall in no way be construed as a waiver of
such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.
          Section 7.4 Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.
          Section 7.5 Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement, together with the several agreements and other documents
and instruments referred to herein or therein or annexed hereto, embody the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, that may
have related to the subject matter hereof in any way. Without limiting the
generality of the foregoing, to the extent that any of the terms hereof are
inconsistent with the rights or obligations of the Funds under any other
agreement with the Company or the Operating Partnership, the terms of this
Agreement shall govern.
          Section 7.6 Successors and Assigns. Neither this Agreement nor any of
the rights or obligations of any party under this Agreement shall be assigned,
in whole or in part by any party without the prior written consent of the other
parties.
          Section 7.7 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
          Section 7.8 Remedies.
          (a) Each party hereto acknowledges that monetary damages would not be
an adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party

7



--------------------------------------------------------------------------------



 



will have the right to an injunction, temporary restraining order or other
equitable relief in any court of competent jurisdiction enjoining any such
breach and enforcing specifically each and every one of the terms and provisions
hereof. Each party hereto agrees not to oppose the granting of such relief in
the event a court determines that such a breach has occurred, and to waive any
requirement for the securing or posting of any bond in connection with such
remedy.
          (b) All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.
          Section 7.9 Notices. All notices and other communications hereunder
shall be in writing and shall be deemed given if delivered personally,
telecopied (upon telephonic confirmation of receipt), on the first business day
following the date of dispatch if delivered by a recognized next day courier
service, or on the third business day following the date of mailing if delivered
by registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.
If to the Company or the Operating Partnership:
Two North Riverside Plaza, Suite 800
Chicago, Illinois 60606
Facsimile: (312) 279-1710
Attention: Chief Financial Officer
with a copy to the Company’s General Counsel at the same address:
Facsimile: (312) 279-1715
with an additional copy (which shall not constitute notice) to:
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Facsimile: (212) 878-3268
Attention: Larry P. Medvinsky, Esq.
If to any of the Funds:
c/o Eaton Vance Management
Two International Place
Boston, Massachusetts 02110
Facsimile: (617) 672 2021
Attention: REIG Director

8



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Facsimile: 212-735-2000
Attention: David J. Goldschmidt, Esq.
          Section 7.10 Governing Law; Consent to Jurisdiction. This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of New York applicable to contracts made and to be performed in the State
of New York without giving effect to the conflicts of law provisions thereof.
Each of the parties hereto hereby irrevocably and unconditionally consents to
submit to the exclusive jurisdiction in the Courts of the State of New York or
any court of the United States located in the County and State of New York for
any action, proceeding or investigation in any court or before any governmental
authority arising out of or relating to this Agreement and the transactions
contemplated hereby.
          Section 7.11 Interpretation. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”
[Signature Pages Follow]

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Exchange
Agreement to be duly executed and delivered as of the date first above written.

            BELAIR REAL ESTATE CORPORATION
BELCREST REALTY CORPORATION
BELMAR REALTY CORPORATION
BELPORT REALTY CORPORATION
BELROSE REALTY CORPORATION
BELVEDERE EQUITY REAL ESTATE CORPORATION
BELSHIRE REALTY CORPORATION
BELTERRA REALTY CORPORATION
      By:   /s/ Andrew Frenette         Name:   Andrew Frenette        Title:  
President     

            MHC OPERATING LIMITED PARTNERSHIP
      By:   MHC Trust, its General Partner             By:   /s/ Kenneth Kroot  
      Name:   Kenneth Kroot        Title:   Senior Vice President and General
Counsel     

            EQUITY LIFESTYLE PROPERTIES, INC.
      By:   /s/ Kenneth Kroot         Name:   Kenneth Kroot        Title:  
Senior Vice President and General Counsel   

 



--------------------------------------------------------------------------------



 



         

Schedule I

                              Pre-Exchange     Pre-Exchange     Series A
Preferred   Fund   Series D Units     Series F Units     Stock to be Issued  
Belair Real Estate Corporation
    1,250,000       0       1,250,000  
Belcrest Realty Corporation
    1,500,000       700,000       2,200,000  
Belmar Realty Corporation
    1,100,000       0       1,100,000  
Belport Realty Corporation
    400,000       0       400,000  
Belrose Realty Corporation
    1,000,000       0       1,000,000  
Belvedere Equity Real Estate Corporation
    750,000       0       750,000  
Belshire Realty Corporation
    0       1,000,000       1,000,000  
Belterra Realty Corporation
    0       300,000       300,000  
 
                 
Total
    6,000,000       2,000,000       8,000,000  
 
                 

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Underwriting Agreement for Series A Preferred Stock

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of FIRPTA Certificate
          Section 1445 of the Internal Revenue Code of 1986, as amended (the
“Code”), provides that a transferee of a United States real property interest
must withhold tax if the transferor is a foreign person, and the owner of a
disregarded entity which holds legal title to a United States real property
interest under local law (and not the disregarded entity itself) will be the
transferor of such property for United States Federal income tax purposes.
          To inform Equity LifeStyle Properties, Inc. (the “Transferee”) that
withholding of tax is not required upon the transfer by [Eaton Vance Entity]
(the “Transferor”) of a United States real property interest (the “Property”),
pursuant to that certain Exchange Agreement, dated as of [•], 2011, by and
between the Transferor and the Transferee, the undersigned hereby certifies the
following on behalf of Transferor:
          (1) The Transferor is not a foreign corporation, foreign partnership,
foreign trust, foreign estate or foreign person (as those terms are defined in
the Code and the Income Tax Regulations promulgated thereunder).
          (2) The Transferor’s U.S. employer identification number is
____________.
          (3) The Transferor is not a disregarded entity as defined in Treasury
Regulation Section 1.1445-2(b)(2)(iii).
          (4) The address for the Transferor is:
________________________________________________________
________________________________________________________
________________________________________________________
          The Transferor understands that this Certification may be disclosed to
the Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 



--------------------------------------------------------------------------------



 



          Under penalties of perjury, I declare that I have examined this
Certification and, to the best of my knowledge and belief, it is true, correct
and complete, and I further declare that I have authority to sign this document
on behalf of the Transferor.

            [EATON VANCE ENTITY]
      By:           Name:   Andrew Frenette        Title:   President     

Dated: _________________, 2011

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Registration Rights Amendment for Series A Preferred Stock

 